Citation Nr: 1828869	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  17-02 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation higher than 30 percent disabling for post-traumatic stress disorder (PTSD) with an alcohol use disorder.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active service from January 1979 to November 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for PTSD have been met.  38 U.S.C. 
§§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Legal Criteria

Disability ratings are based on average impairment in earning capacity resulting from a particular disability and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  In a September 2015 rating decision, the Veteran was granted service connection for PTSD and assigned a 30 percent evaluation effective January 24, 2014, under Diagnostic Code 9411.  38 C.F.R. § 4.130.  The next higher rating is 50 percent.

A 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  As a result, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2016); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors.  See Vazquez-Claudio, 713 F.3d at 116 (rejecting an interpretation of § 4.130 that would allow "a veteran whose symptoms correspond[ed] exactly to a 30 percent rating" to be granted a 70-percent rating solely because they affected most areas).  In other words, there are two elements that must be met to assign a particular rating under the General Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make "an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas").

While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Factual Background

In November 2014, the Veteran reported an increase in dysphoria and an exacerbation of his PTSD symptoms, which included re-experiencing, avoidance, and hyperarousal.  He reported depression.  He denied symptoms of mania, hypomania, and psychosis.  He also denied suicidal or homicidal ideations, plan, or intent.

A psychiatry follow-up note from November 2015 noted that the Veteran continued to have symptoms of re-experiencing, avoidance, negative cognition, and hyperarousal.  He reported intrusive memories and that he was struggling with his symptoms.  He lamented about the negative effects his symptoms and behaviors have had on his family and career.  On examination, the Veteran's cognitive function was grossly intact, he was alert, his affect was broad, his mood was mildly constricted, speech was coherent with an appropriate rate, thought processes were linear and goal-directed, and thought content was logical with no delusions and no obsessions.  Suicidal and homicidal risks were determined to be negative.

A VA examination from September 2015 found that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks with normal routine behavior, self-care, and conversation.  His symptoms were found to include nightmares and intrusive thoughts, avoidance, sleep disturbance, crowd avoidance, and forgetfulness.  The Veteran admitted to suicidal ideation as recent as four months of the examination.  He described his mood as being horrible, and it was noted that the Veteran appeared dysthymic.

In December 2016, the Veteran's treating physician, Dr. E. P. D., a board certified psychiatrist with the Miami VAMC, noted that the Veteran experienced significant symptoms of PTSD, which included dysphoria and passive suicidal thoughts.  She characterized the Veteran's PTSD symptoms as causing severe impairment in his occupational and social functioning.  It was noted that the Veteran's wife had stated that the Veteran's PTSD negatively affected their relationship and the Veteran's relationship with other family members.  The Veteran's wife also noted that although the Veteran regularly attends church and a group at the Vet Center, his interactions have not resulted in any friendships or improvement in his socialization.  She described her husband as being detached and isolated from others.  She asserted that if she did not have strong religious convictions, the marriage would have ended in divorce.  The examiner documented that the Veteran was born and raised in the area in which he currently resides and has worked in the community for many years, but his social circle only consists of his immediate family.  The examiner mentioned that the Veteran's PTSD symptoms forced him to retirement in lieu of possible administrative proceedings and that his symptoms had affected his ability to advance in his career.

A letter dated December 2016 from the Vet Center by a counseling therapist noted that the Veteran reported survivor's guilt, had a history of self-medicating with alcohol, and struggled with suicidal ideation.  His symptoms were noted to include, depression, anxiety, memory loss, poor anger management, hypervigilance, nightmares, and irritability.  The Veteran denied auditory or visual hallucinations.  His insight and judgment were described as being intact.

The Veteran received a psychiatry follow-up assessment in March 2017.  On examination, the Veteran's cognitive function was grossly intact, he was alert and exhibited fair eye contact, his affect was mildly constricted, his mood was dysphoric, speech was coherent with an appropriate rate, thought processes were linear and goal-directed, and thought content was logical with no delusions and no obsessions.  Suicidal and homicidal risks were determined to be negative.  Response to treatment was described as being good.

The Veteran noted an increase in his PTSD symptoms during an October 2017 psychiatry follow-up assessment.  He denied symptoms of mania, hypomania, or psychosis in addition to suicidal or homicidal ideation.  On examination, the Veteran's cognitive function was grossly intact, he was alert, his affect was constricted, his mood was dysphoric, speech was coherent with an appropriate rate, thought processes were linear and goal-directed, and thought content was logical with no delusions and no obsessions.  Suicidal and homicidal risks were determined to be negative.  Response to treatment was described as being good.

The Veteran received a psychiatry follow-up assessment in March 2018.  The Veteran noted an exacerbation in his symptoms of PTSD, which included re-experiencing events, intrusive memories, avoidance, negative cognition, and hyperarousal.  He also reported anger.  On examination, the Veteran's cognitive function was grossly intact, he was alert and exhibited fair eye contact, his affect was mildly constricted, his mood was dysphoric, speech was coherent with an appropriate rate, thought processes were linear and goal-directed, and thought content was logical with no delusions and no obsessions.  Suicidal and homicidal risks were determined to be negative.  Response to treatment was described as being good.


C.  Analysis

On review of the evidence, the Board finds that the Veteran's PTSD symptoms more nearly approximate the criteria for a 70 percent rating for the entire initial rating period.  For the entire initial rating period, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas such as family and social relations, judgment, thinking, or mood, due to such symptoms as, impaired impulse control, intermittent suicidal ideation, difficulty in adapting to stressful circumstances (including work or work like setting) and an inability to establish and maintain effective relationships.  The record demonstrates that the Veteran experiences trouble interacting socially and building relationships through socialization and thus, maintains an inability to establish and maintain effective relationships.  The record also demonstrates that he experiences intermittent suicidal ideation.  Furthermore, Dr. E. P. D., noted that the Veteran experiences dysphoria and passive suicidal thoughts, which cause severe impairment.  In light of the foregoing, the Board finds that a 70 percent disability rating is warranted for PTSD throughout the initial rating period. 

The Board concludes that the Veteran's PTSD symptomatology has not approximated the criteria for a 100 percent rating under DC 9411 at any point during the appeal period.  The evidence does not show that the Veteran had total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

After thoroughly reviewing the evidence, as summarized above, the Board finds that an increased rating is warranted because there is evidence suggesting the Veteran suffers occupational and social impairment, with deficiencies in most areas due to his PTSD, and thus, the Veteran's disability picture for his PTSD most closely approximates the 70 percent disability rating.

ORDER

An initial disability rating of 70 percent for PTSD is granted.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


